
	

116 HR 2515 : Whistleblower Protection Reform Act of 2019
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2515
		IN THE SENATE OF THE UNITED STATES
		July 10, 2019Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Securities and Exchange Act of 1934 to amend the definition of whistleblower, to
			 extend the anti-retaliation protections provided to whistleblowers, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Whistleblower Protection Reform Act of 2019. 2.WhistleblowerSection 21F of the Securities Exchange Act of 1934 (15 U.S.C. 78u–6) is amended—
 (1)in subsection (a)(6)— (A)by striking (6) Whistleblower.—The term and inserting the following:
					
						(6)Whistleblower
 (A)In generalThe term; and (B)by adding the following new subparagraph at the end:
					
 (B)Special ruleSolely for the purposes of subsection (h)(1), the term whistleblower shall also include any individual who takes an action described in subsection (h)(1)(A), or two or more individuals acting jointly who take an action described in subsection (h)(1)(A).; and
 (2)in subsection (h)(1)(A)— (A)in clause (ii), by striking or at the end;
 (B)in clause (iii), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
					
 (iv)in providing information regarding any conduct that the whistleblower reasonably believes constitutes a violation of any law, rule, or regulation subject to the jurisdiction of the Commission to—
 (I)a person with supervisory authority over the whistleblower at the whistleblower’s employer, where such employer is an entity registered with or required to be registered with the Commission, a self-regulatory organization, or a State securities commission or office performing like functions; or
 (II)such other person working for the employer described under subclause (I) who has the authority to investigate, discover, or terminate misconduct..
				
	Passed the House of Representatives July 9, 2019.Cheryl L. Johnson,Clerk
